DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on May 17, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on February 17, 200 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 17, 2022 has been entered.

Support for claim 1 amendment can be found in paragraphs 0029 and 0066 of US Patent Application Publication 20200347273 A1 (“the published application”).  As to claim 1 limitation “wherein the adhesive layer and the first major surface of the release layer remain in contact during formation of the opening”, it is submitted that paragraph 0066 of the published application recites “exposing the laminate to a source of laser electromagnetic radiation…to form an opening through at least one of the adhesive…”  Further, the laminate includes release liner and adhesive layer (0062 of the published application).  As such, a person having ordinary skill in the art would recognize that specification provides implicit support for the aforementioned claim 1 limitation.   Support for new claim 16 can be found in original claim 4. 

In view of applicant’s amendment, a new objection to claim 1 is made.  Moreover, a new rejection under 35 USC 112(b) is made. Further, in view of applicant’s amendment, the rejection of claims 1, 5, and 6 under 35 USC 102/103 over Morioka et al. (US 20130017363A1) is modified. 

Claim Objections
Claim 1 is objected to because of the following informalities:  at lines 8-9, claim recites “opening formed by exposure of the adhesive layer to electromagnetic radiation”.   It is respectfully submitted that this recitation should be replaced with “opening formed by exposure of the laminate to the laser electromagnetic radiation” in order to provide consistency with the disclosure in the specification (see 0029 of the published application). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "opening formed by exposure of the adhesive layer to electromagnetic radiation.  There is insufficient antecedent basis for the recitation “electromagnetic radiation” in the claim.  It is respectfully submitted that the recitation “electromagnetic radiation” should be replaced with “the laser electromagnetic radiation”. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morioka et al. (US 20130017363A1). 

As to claim 1, Morioka discloses a pressure sensitive adhesive (PSA) sheet (laminate) comprising a base material 11, a release liner 13, and a layer of PSA 12 contacting a region of a first major surface of the release liner (Figure 1 and 0032).  Morioka further discloses that the release liner includes polypropylene and polyethylene (0062), which suggests a release liner comprising at least one polyolefin as claimed.  

As to claim 1 limitation “wherein upon exposure to leaser electromagnetic radiation, the adhesive layer is configured to absorb at least 55% of the laser electromagnetic radiation and the release liner absorbs no greater than 45% of the laser electromagnetic radiation.”, it is submitted that Morioka does not explicitly disclose this property. However, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned property would inherently be present in the PSA layer and the release liner of Morioka.  It is submitted that the present application discloses PSA layer formed from e.g. rubber-based adhesive, polyester-based adhesive, polyurethane-based adhesive (0035 of the published application).  Morioka discloses that PSA layer is formed form rubber-based, polyester-based, and polyurethane-based adhesives (0060).  Further, Morioka and applicant discloses a release liner comprising a polyolefin such as polyethylene and polypropylene. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01 (I).  Given that the adhesive layers and the release liners of Morioka and applicant are identical or substantially identical, it would be reasonable to presume that the aforementioned property would inherently be present in the PSA layer and the release liner of Morioka.  Furthermore, with respect to claim 1 limitation of the release liner absorbs no greater than 45% of the laser electromagnetic radiation”, it is submitted that “less than 45%” includes zero. Morioka discloses that the release liner is peeled off from the PSA layer prior to forming a through hole (0072) using laser (0073).  As such, a person having ordinary skill in the art would recognize that the release liner of Mariola would inherently meet the aforementioned limitation.  Alternatively, the aforementioned property would obviously be present once the PSA layer and the release liner of Morioka are provided. 


As to claim 1 limitation “wherein the adhesive layer includes an opening formed by exposure of the adhesive layer to electromagnetic radiation”, it is submitted that Morioka teaches formation of a through-holes 2 (opening) in the PSA layer by exposure to laser thermal process (0072, 0073, and 0074).  Additionally, as to claim 1 limitation “wherein the adhesive layer includes an opening formed by exposure of the adhesive layer to electromagnetic radiation, and wherein the adhesive layer and the first major surface of the release layer remains in contact during formation of the opening”, it is submitted that this recitation is a product by process limitation.   The product by process claims are not limited to the recited process steps, only the structure implied by the steps.  MPEP 2113 (I).  Morioka as set forth previously teaches formation of through-holes 2 in the PA layer (0072, 0073, and 0074).  Furthermore, while Morioka discloses that the release liner 13 is peeled off prior to the formation of through-holes in a laminate containing the base material 11 and the PSA layer 12 (0072), Morioka teaches that the release liner is reapplied to the PSA layer after the through-holes are formed (0072).   As such, there is no unobvious difference seen between the claimed laminate and the laminate of Morioka. 

As to claim 5, this claim is examined as requiring presence of an optical film. It is submitted that the claimed invention does not set forth any specific composition of the optical film and merely recites “optical film”.  The adhesive sheet of Morioka includes a resin film as a base material 11, wherein the resin film includes pigment (C) (0034).  The pigment of Morioka has absorption peak or peaks within the wavelength region of the laser to be used (0051).  As such, the resin film of Morioka is interpreted to meet claimed optical film.  Moreover, a portion of the PSA layer 12 of Morioka is contacting a region of a major surface of the base material 11 (Figure 1). 

As to claim 6, this claim refers to the alternative embodiment described in base claim 5 (i.e. second release liner) without first positively requiring the presence of the alternative embodiment in claim 6.  As such, claim 6 is met by virtue of being dependent from the rejected base claim 5. 

As to claim 16 limitation of the release liner being free of polyethylene terephthalate (PET), it is submitted that Morioka teaches that the material of the release liner is not particularly limited and as a material there may be used a film comprising  resin such as polyethylene terephthalate, polypropylene, polyethylene, or the like, a foamed film thereof, or paper such as glassine paper, coated paper, laminated paper or the like (0062).  While Morioka lists PET as one of the materials for release liner, Morioka also lists other material (not PET) as release liner (e.g. polyethylene and polypropylene).  Further, Example 1 of Morioka discloses a release liner obtained by laminating polyethylene resin onto both faces of wood free paper and subjecting one other face to release treatment using silicone-based release agent (0084).  Accordingly, a person having ordinary skill in the art would recognize from the aforementioned disclosure in Morioka that the release liner is free of polyethylene terephthalate. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 20130017363A1) as applied to claim1 above, and further in view of Forier et al. (US 20160107425 A1) and Banba et al. (US 20120094037A1). 

As to claim 7, Morioka is silent as to disclosing the adhesive layer of claim 7.

However, Forier discloses a PSA film (laminate) that is suitable for surface protection applications during fiber and CO2 laser cutting processes (0002).  The PSA of Forier is acrylic PSA (reaction product) that is obtained by polymerization of a monomer composition (polymerizable mixture) comprising an alkyl (meth)acrylate monomer (at least one alkyl acrylate ester) and modifying monomers e.g. hydroxyl group containing monomer (at least one polar monomer), carboxyl group containing monomer (at least one polar monomer) etc. (0048). While, Forier does not explicitly mention free radical generating initiator in the polymerizable mixture, it is submitted that Banba discloses formation of acrylic polymer containing PSA by use of thermal initiator (free radical generating initiator) or photopolymerization initiator (0032 and 0052).  Moreover, examples of thermal initiators disclosed by Banba include azo polymerization initiators and peroxide polymerization initiators (0056).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a reaction product of a polymerizable mixture (acrylic PSA) as renders obvious by Forier in view of Banba in as a PSA for Morioka’s PSA sheet, motivated by the desire to practice the invention of Morioka with an acrylic based PSA layer that is desired by Morioka (0060 of Morioka).  





Response to Arguments
Applicant's arguments filed on May 17, 2022 have been fully considered.  

With respect to the 35 USC 102/103 rejection of claims 1, 5, and 6 over Morioka et al. (US 20130017363A1), applicant argues that Morioka discloses preparation of a laminate with openings prepared by a process where the adhesive layer and the first major surface of the release liner do not remain in contact during formation of the opening.  Applicant points to Figure 3 of Morioka and argues that the release liner 13 is removed in step (c), before the laser cutting process occurs and is reapplied in step (f), after the laser cutting process occurs.  Page 6 of the amendment. 

The examiner acknowledges that the release liner 13 of Morioka is removed before the laser cutting process and is reapplied, as pointed out by applicant. However, as set forth in the current Office action, claim 1 limitation “wherein the adhesive layer includes an opening formed by exposure of the adhesive layer to electromagnetic radiation, and wherein the adhesive layer and the first major surface of the release layer remains in contact during formation of the opening”, is a product by process limitation.   The product by process claims are not limited to the recited process steps, only the structure implied by the steps.  MPEP 2113 (I).  Morioka as set forth previously teaches formation of through-holes 2 in the PA layer (0072, 0073, and 0074).  Furthermore, while Morioka discloses that the release liner 13 is peeled off prior to the formation of through-holes in a laminate containing the base material 11 and the PSA layer 12 (0072), Morioka also teaches that the release liner is reapplied to the PSA layer after the through-holes are formed (0072).   As such, there is no unobvious difference seen between the claimed laminate and the laminate of Morioka.  Accordingly, applicant’s argument is not found persuasive. 

Applicant asserts that Morioka does not disclose or suggest criticality of the physical properties of the adhesive layer and the release liner of the laminate as specified in claim 1.  Page 7 of the amendment. 

The examiner respectfully submits that applicant has not pointed out what are the physical properties of the adhesive layer and the release liner of the laminate specified in claim 1.  The examiner interprets physical properties as the absorption of the laser electromagnetic radiation as recited in claim 1.  It is submitted that while Morioka do not explicitly disclose the aforementioned physical properties, however, as set forth in the current Office action, these physical properties are either inherent or obvious from the disclosure in Morioka.  See the 102/103 rejection of claims 1, 5, 6, and 16 over Morioka as set forth previously in the current Office action.  Applicant has not provided any factual evidence that would show that that the aforementioned physical properties would not be present in the invention of Morioka.  Accordingly, applicant’s argument is not found persuasive.  MPEP 2112 (V). 

With respect to the 35 USC 103 rejection of claim 7 over Morioka et al. (US 20130017363A1) as applied to claim1 above, and further in view of Forier et al. (US 20160107425 A1) and Banba et al. (US 20120094037A1), applicant has incorporated same argument that is previously set forth in the current OA.  Page 7 of the amendment. 

In response, the examiner incorporates his rebuttal as set forth previously here by reference. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akemi et al. (US 20030000639 A1) discloses an adhering member comprising an adhesive layer formed on one surface of a backing, and a liner formed on the adhesive layer, wherein the liner includes a half-cut (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/Primary Examiner, Art Unit 1788
December 6, 2022